Citation Nr: 1327075	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  08-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed a psychiatric disorder while in service and that he received psychiatric treatment during the last months of his service.  In June 2000 a private physician noted that the Veteran reported being discharged from service due to psychiatric illness.  In July 2012, the Board remanded the Veteran's claim in order to obtain any additional service treatment records not of record and to obtain the Veteran's service personnel records.  The record indicates that no additional service treatment records could be found.  While a memorandum was prepared indicating that the records were unavailable for review, there is no indication the Veteran was notified that additional service treatment records could not be obtained with an explanation of the efforts that were made to obtain those records, any further action that would be taken by VA with respect to the claim and informing the Veteran that he is ultimately responsible for providing the evidence.  The claims folder indicates that the Veteran was contacted by telephone in December 2012, however, there is no indication that the above items were addressed.  

The Veteran was provided a VA psychiatric examination in November 2012 and the examiner provided an opinion in December 2012.  Although the VA examiner stated that she reviewed the Veteran's claims file, she did not discuss the significance of a December 1981 service treatment record in which the Veteran reported that his chief complaint was hyperventilation.  The examiner also did not indicate knowledge of the Veteran's post service history of psychiatric symptoms shown by the private medical records contained in the claims file.  These include a November 8, 1985 letter from a private physician who noted that in addition to problems with his nerves and anxiety attacks, the Veteran clinically appeared significantly depressed.  Where VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA examination and an opinion showing consideration of the Veteran's pertinent medical history should be obtained.  

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from November 28, 2012 to present. 

2.  As additional service treatment records were not obtained, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

2.  After the above development has been completed, afford the Veteran a VA psychiatric examination to determine the current nature and likely etiology of the Veteran's psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed psychiatric disorder. 

The examiner should opine as to whether any diagnosed acquired psychiatric disorder at least as likely as not (a probability of 50 percent or greater) had its onset during service, was shown within the first post-service year if a psychosis is diagnosed, or is otherwise related to any aspect of the Veteran's active service, including alleged exposure to mustard gas.  If a psychosis presented itself within one year of discharge, the examiner should explain the symptoms and signs exhibited and the severity of the condition at that time. 

It is noted that the Veteran, during the pendency of his claim, has been diagnosed as having a mood disorder and depression, in addition to adjustment disorder.  In essence, the Board seeks an opinion as to whether the variously diagnosed psychiatric symptoms began in or are related to service.  
 
In providing the opinion, the examiner should consider the service treatment records, pertinent VA and private medical evidence in the claims file, as well as the records provided by the Social Security Administration, which note a report of psychiatric treatment in 1982.  The examiner should also consider the lay statements provided by the Veteran, including his contentions that his mental state began to deteriorate during basic training.  In particular, the examiner should consider the December 1981 service treatment record in which the Veteran's chief complaint was hyperventilation.  The examiner should also consider the November 8, 1985 letter from a private physician who noted that in addition to problems with his nerves and anxiety attacks, the Veteran clinically appeared significantly depressed.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished. 

3.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with an SSOC which includes review of all VA treatment records contained in the Veteran's virtual claims file.  The Veteran and his representative should be provided an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


